QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
claim 11, line 8, “together” should be inserted after “second web”;
claim 13, line 2, “second web of” should be inserted after “from the”;
claim 15, line 4, “the electrolyte conducting” should be amended to read 
	“conduction of”;
claim 25, line 2, “second web of” should be inserted after “onto the”;
claim 25, line 2, “second web of” should be inserted after “of the”;
claim 27, line 1, “second web of” should be inserted after “wherein the”;
claim 34, line 2, “second web comprising the” should be inserted after “onto the”;
and
claim 34, line 3, “second web comprising the” should be inserted after “of the”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim 28 has been considered on the merits as it was previously withdrawn from consideration as being drawn to a non-elected species. See the Office action mailed 9-1-20 and 4-28-20. 

The following is a statement of reasons for the indication of allowable subject matter: claim 11, the closest prior art of record to Withers does not teach of suggest, alone or in combination with the other prior art of record, that the first web of nonwoven fabric having the another side located opposite the one side – the another side is free of lamination.

The following is a statement of reasons for the indication of allowable subject matter: claim 29, the closest prior art of record to Withers does not teach of suggest, alone or in combination with the other prior art of record, that the first web having the second side opposite the single side -- the second side is not laminated.

The amendments and comments filed 3-15-21 have been entered and fully considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745